Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 12/29/2021.
Claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being patentable over claims 1-20 of prior U.S. Patent No. US 11269612 B2.  
Claims 1-20 of the current application and claims 1-20 in the US patent above are compared as below:
Current Claims 
Claims in USPAT US 11269612B2
1. A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:

(*) pushing an updated set of presentable content to a content delivery network;



(**) determining that at least a portion of the updated set of the presentable content pushed to the content delivery network is not present on an application running on a computing device, the application including at least programming code for controlling functionalities of the application and a set of the presentable content data publishable by the application; and

(***) causing the application to retrieve the at least the portion of the updated set of the presentable content from the content delivery network without retrieving additional programming code.

-------------------------------------------------
2. The system of claim 1, wherein the operations further comprise generating the updated set of the presentable content.

-----------------------------------------------------

3. The system of claim 2, wherein the operations further comprise determining a difference between a previous set of presentable content and a current set of presentable content, and wherein the updated set of the presentable content comprises the determined difference.
-----------------------------------------------
4. The system of claim 1, wherein the updated set of the presentable content comprises one or more update files, each of the one or more update files corresponding to an attribute.
-----------------------------------------------
5. The system of claim 4, wherein the attribute includes one or more of a language, a demographic, or a display hardware configuration.






-------------------------------------------------

6. The system of claim 1, wherein the operations further comprise sending, to a metadata server, information for managing different versions of the set of presentable content.
7. The system of claim 6, wherein the information is usable by the metadata server to determine that a local set of presentable content stored on the application running on the computing device is out of date.
8. The system of claim 7, wherein the local set of the presentable content stored on the application running on the computing device is determined to be out of date based on periodic update determination requests sent to the metadata server by the application.

-----------------------------------------------------
9. The system of claim 1, wherein the at least the portion of the updated set of the presentable content is caused to be retrieved from the content delivery network based on at least one of a language attribute, a geographical location of the computing device, or a display hardware configuration of the computing device.

1. A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:

 (*) [ (Claim 12: obtaining update data associated with updates to the presentable content associated with the application;
Claim 13: The method of claim 12, further comprising publishing the update data to the content delivery network.) ]

(**) determining that an application of a computing device has missing presentable content for one or more user interface pages of the application;

(*) obtaining device attributes of the computing device; generating a content request based at least in part on the device attributes;




(***)retrieving, from a content delivery network, the missing presentable content based on the content request without requiring a user interaction with the application; and
storing the retrieved missing presentable content on the computing device in association with the application.

----------------------------------------------------------------------------
Read on (*) as in US patent claim 1:
generating a content request based at least in part on the device attributes;

 -------------------------------------------------------------------------
Read on (**) as in US patent claim 1:

determining that an application of a computing device has missing presentable content for one or more user interface pages of the application;




----------------------------------------------------------------------
Claim 1:
obtaining device attributes of the computing device; generating a content request based at least in part on the device attributes;


-------------------------------------------------------------------------

Part of claim 8:receiving, from a user device, a content request associated with the application;
identifying at least one device attribute associated with the user device based on the content request;
and part of 14. The method of claim 8, wherein the at least one device attribute comprises at least one of a language attribute, a geographical location of the user device, or a display hardware configuration of the user device.
---------------------------------------------------------------------
Part of claim 12:
determining that a version of the presentable content stored on the user device is outdated; and
in response to determining that the version of the presentable content stored on the user device is outdated, transmitting the update data to the user device without updating the application package in the application hosting server.















----------------------------------------------------------------------
Part of claim 8:receiving, from a user device, a content request associated with the application;
identifying at least one device attribute associated with the user device based on the content request;
and part of 14. The method of claim 8, wherein the at least one device attribute comprises at least one of a language attribute, a geographical location of the user device, or a display hardware configuration of the user device.


Current claims 10-15: Directed to a non-transitory machine-readable medium, and claims recite the limitations performing the claimed functionality corresponding to the system of current claims 1-9 .
Therefore, the current claims 10-15 will be double-patentably compared with the same manner  above.
Current claims 16-20: Directed to a method, and claims recite the limitations performing the claimed functionality corresponding to the system of current claims 1-9 .
Therefore, the current claims 10-15 will be double-patentably compared with the same manner  above.


The current claims 1-20 recite a system, a  non-transitory machine-readable medium, and method, where the claimed functionality of the current application is for determining an updated set of presentable content not present on an application, and causing the application to retrieve at least a portion of the updated set from a content delivery network. The US Patent’s claims are directed to a system, a method, and a non-transitory machine-readable medium, which recite claimed functionality in the similarly manner for determining the missing content of presentable contents in a computing device and causing the missing content retrieved to the computing device from the content delivery. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements in the US patent could be modified to the current claims from the availabilities provided in the rendering functions in a standard Browser, HTML documents, and in the Content Delivery Network principles.  For example, a web browser is used to display a website, and the website is rendered in the web browser as a web page to display contents based on the sets of HTML, image, CSS, applications, script files etc. Any missing contents would be recognized on the page rendered by the browser. The CDN provides the principle to store the contents, and the web browser would display the contents if they are identified in the website HTML document.
 Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to add and to modify the operations with determining of missing presentable content of the US patent with the operations of pushing an updated set of presentable content and of causing the application to retrieve at least a portion of the updated set in the current Application. The modification would be obvious for extend the coverage using the available principle provided by Content Delivery Network. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahuddin et al., "A Survey on Content Placement Algorithms for Cloud-Based Content Delivery Networks", 2018, IEEE Access, pp. 91-114 (Submitted in IDS receipt date 02/28/2022)
As per Claim 1:  Salahuddin discloses,
1. A system, comprising: a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations 
(Standard elements of a computing device – In p. 92, Figure 1 shows general operations of Content management subsystem operable in Content placement. In p. 93, Figure 2, presentable contents in a computable device of an end-user and the system of network servers; it shows the Origin Servers, in blue shaded circle and the CCDNs/Surrogate Servers, and the end-user to perform operations, where the end-user requests presentable contents via a web host server) comprising:

pushing an updated set of presentable content to a content delivery network;
(See p.93, Figure 2, the Origin Server push content (5) to a Cloud-based CDN, and contents are of a set T in Figure 3 in p. 94, the set of contents include update sets, see Figure 7 in p. 98)
Salahuddin  further discloses
determining that at least a portion of the updated set of the presentable content pushed to the content delivery network is not present on an application running on a computing device, 
(See Figure 1, the Content management subsystem uses Content Placement: see in left column, “Cooperative and hybrid content placement algorithms retrieve missing content from the neighboring surrogates or employ push- and pull-based techniques, respectively.” (*) : ‘retrieve missing content’ reads on determining the contents that are not in the running on the computing device as the device of the end-user as of Figure 2. Further see in p. 94-96, Sections A. B. C. D. E. and F of the II. Content Placement Problems in CCDNs)
the application including at least programming code for controlling functionalities of the application and a set of the presentable content data publishable by the application; 
(Take the applications running in web browser as of the end-user in Figure 2- E.g. in p. 94, left column, top text portion, “Similarly, the number of likes for a video is retrieved from a persistent database by the application logic.”: ‘the application’,  and the controlling functionalities of the applications are among the set T described in the A. Problem Statement, p. 94 )

and
causing the application to retrieve the at least the portion of the updated set of the presentable content from the content delivery network without retrieving additional programming code.
(See Figure 2, the path (6), see in p. 94, left column, top text portion. E.g., Figure 3(b), an end-user retrieves only a subset of T that requires rendering on the end-user computing device. For example, retrieving the missing content mentioned from a neighbor CCDN in (*) above ).

As per Claim 2: Regarding,
2. The system of claim 1, wherein the operations further comprise generating the updated set of the presentable content.
(See the Operations as of Figure 2, and the sec. IV. DESIGN CRITERIA OF CP ALGORITHMS
BASED ON CONTENT in p. 101-102, and see in p. 107, right column, “Alternatively, push-based CP algorithms can also dynamically update the content placed on the surrogate servers [1], while incurring minimum operational cost, if end-user requests are violating QoS.”  )




As per Claim 3: Regarding,
3. The system of claim 2, wherein the operations further comprise determining a difference between a previous set of presentable content and a current set of presentable content, and wherein the updated set of the presentable content comprises the determined difference.
(In term of update, the word “replica” meets the functionality of the old presentable content in a CCDN replaced by the new presentable content, and clearly retrieved by the end-user in path (6) based on the determination of the difference. In Figure 7, the “size” is determined among the differences in the update contents. In Figure 11, in the access patents, popularity, the attributes such as format, age,.., are determined differences.)
As per Claim 4: Regarding,
4. The system of claim 1, wherein the updated set of the presentable content comprises one or more update files, each of the one or more update files corresponding to an attribute.
(See description in p. 98, left column “The size of the objects in a document are found to be exponentially distributed [55]. The freshness time of these objects are best modeled by Weibull Distribution [55]. However, some objects in dynamic documents also exhibit bimodal characteristics [55], requiring either no updates or continuous updates.”, in the text manner, the update files are corresponding to the size attribute as of Figure 7, or the set of other attributes in the Figures 11, 16 )

As per Claim 5: Regarding,
5. The system of claim 4, wherein the attribute includes one or more of a language, a demographic, or a display hardware configuration.
(See sec II in p. 93, with para. “Content, in … is essentially decomposed into metadata and data [19]. The metadata are the rules used to manage and control content. The content management rules can delineate how to cache content and how content will be updated or when it will be purged. They also determine the duration for storing content. Besides, the rules for controlling and customizing content are based on user profiles as they
may have safety features turned on to avoid sensitive content…”,
where demography is known as changing structure of human populations; user profiles meets the functionality of demography. See further in p. 98, left column, first portion, “In contrast, Gaussian normal distributions capture populations, which have 99.7% of the data within 3 times the standard deviation and the data outside these ranges is typically written off as outliers. The interval between updates of static content is modeled by Weibull, a variant of Exponential functions [52], to capture very short time intervals (within few minutes to a day) between content updates [53].”, etc.)

As per Claim 6: Regarding,
6. The system of claim 1, wherein the operations further comprise sending, to a metadata server, information for managing different versions of the set of presentable content.
(See Figure 2, Figure 3, the Origin server, see p. 109, in the item 5, Dynamic Content, “…similar strategies can be employed for replicating the database to diverge traffic away from the central database…”,
the origin servers or central databases meet the functionality of metadata server, and they stores all versions of web contents, and cause the push including update contents to the CDN for the end-users)

As per Claim 7: Regarding,
7. The system of claim 6, wherein the information is usable by the metadata server to determine that a local set of presentable content stored on the application running on the computing device is out of date.
(See p. 98, left column,  para, “Heavy-tailed…idle time[56] and age of content [52]…”)

As per Claim 8: Regarding,
8. The system of claim 7, wherein the local set of the presentable content stored on the application running on the computing device is determined to be out of date based on periodic update determination requests sent to the metadata server by the application.
(See p. 98, left column,  para, “Heavy-tailed…idle time[56] and age of content [52]…”)

As per Claim 9: Regarding,
9. The system of claim 1, wherein the at least the portion of the updated set of the presentable content is caused to be retrieved from the content delivery network based on at least one of a language attribute, a geographical location of the computing device, or a display hardware configuration of the computing device.
(See p. 93, in Sec II. Content Placement problem in CCDNs, such as “The request router, in Step 4, Fig. 2, redirects end-user requests to other surrogate servers based on geographical proximity and content availability and/or for load balancing [18]……. based on geographical locations, bans and censorship from governments”, or in p. 101, left column, first full para., “Content can enjoy global or local popularity
with respect to geographic regions”, etc.)

As per claims 10-15: Claims are directed to a non-transitory machine-readable medium. The claims recite the limitations performing the claimed functionality corresponding to the system of claims 1-9 above. The claims are rejected with the same rationales addressed in the rejection of claims 1-9.

As per claims 16-20: Claims are directed to a method. The claims recite the limitations performing the claimed functionality corresponding to the system of claims 1-9 above. The claims are rejected with the same rationales addressed in the rejection of claims 1-9.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
December 15, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191